UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1697


TRUMP TIGHT, LLC, d/b/a Trump Restaurant, and Lounge,

                    Plaintiff - Appellant,

             v.

RAYMOND R. BELL; VINCENT B. GIVENS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:15-cv-00175-JAG)


Submitted: April 13, 2017                                         Decided: May 4, 2017


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew T. Bodoh, THOMAS H. ROBERTS & ASSOCIATES PC, Richmond, Virginia,
for Appellant. Carlene Booth Johnson, PERRY LAW FIRM, Dillwyn, Virginia; William
F. Etherington, Leslie A. Winneberger, BEALE, DAVIDSON, ETHERINGTON &
MORRIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Trump Tight, LLC, appeals the district court’s order and judgment granting

Defendants’ motion to dismiss based on qualified immunity. We have reviewed the

parties’ briefs and the record on appeal and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Trump Tight, LLC v. Bell, No. 3:15-cv-

00175-JAG (E.D. Va. May 18, 2016). We deny as moot Appellees’ motion for leave to

file supplemental material. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2